DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASON FOR ALLOWANCE
Claims 1-2, 6-11 and 15-16 are allowed.
The following is an examiner's statement of reasons for allowance: Claim 1 allowable because of the prior art, either singly or in combination, fails to anticipate or render obvious, the device, wherein a blocking block is provided at the gap, wherein the second blocking wall comprises: a first-layer blocking wall; and a second-layer blocking wall disposed on the first-layer blocking wall; and wherein the first blocking wall only has the second-layer blocking wall.  These features in combination with the other elements of the claim are neither disclosed nor suggested by the prior art of record.
The following is an examiner's statement of reasons for allowance: Claim 10 allowable because of the prior art, either singly or in combination, fails to anticipate or render obvious, the device, wherein a blocking block is provided at the gap, wherein the second blocking wall comprises: a first-layer blocking wall; and 4 a second-layer blocking wall disposed on the first-layer blocking wall; and wherein the first blocking wall only has the second-layer blocking wall.  These features in combination with the other elements of the claim are neither disclosed nor suggested by the prior art of record.
Claims 2, 6-9, 11 and 15-16 depend from claim 1 or 10 so they are allowable for the same reason.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYOUNG LEE whose telephone number is (571)272-1982. The examiner can normally be reached M to F, 10am to 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Ramos-Feliciano can be reached on (571)272-7925. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/KYOUNG LEE/Primary Examiner, Art Unit 2895